DETAILED ACTION
Response to Amendment
The applicant’s amendment filed 08/15/2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-9, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 8, and 10 of U.S. Patent No. US 11,125,919 B2 in view of Killian (US 2003/0024142 A1).
Please review the following claim mapping: 
Instant Application 17/446,004
US Patent 11,125,919
Claim 1. A lighting device, comprising: 
Claim 1. A lighting device, comprising:
a light source unit that includes a plurality of light sources in a two-dimensional array; and 
a light source unit, wherein the light source unit includes a plurality of light sources in a two-dimensional array, the plurality of light sources is configured to adjust hue and intensity of light emission from the plurality of light sources;
a light ray control unit configured to control a respective radiation direction of each light source of the plurality of light sources, 
a light ray control unit configured to control a respective radiation direction of each light source of the plurality of light sources,
wherein the light ray control unit includes a lenticular lens, the lenticular lens includes a plurality of lenticules, 
wherein the light ray control unit includes a lenticular lens, the lenticular lens includes a plurality of lenticules,
each lenticule of the plurality of lenticules comprises a cylindrical portion and a convex lens on an upper surface of the cylindrical portion, the convex lens has a convex surface that faces away from the light source unit,
an upper surface of each lenticule is a convex surface,
a side surface of the cylindrical portion comprises an opaque portion, and 
a side surface of each lenticule of the plurality of lenticules includes an opaque portion,
the convex surface of the convex lens of a specific lenticule of the plurality of lenticules is deviated from a center of the specific lenticule.
and the convex surface of a specific lenticule of the plurality of lenticules is asymmetric with respect to a center of the specific lenticule, and 
Claim 2. The lighting device according to claim 1, wherein the light source unit further includes a louver configured to limit an incident angle of light incident on the lenticular lens.
the light source unit further includes a louver configured to limit an incident angle of light incident on the lenticular lens.


Claim 4. The lighting device according to claim 1, wherein the opaque portion of a first lenticule of the plurality of lenticules is configured to block light incident on the lenticular lens from a set of light sources of the plurality of light sources, the set of light sources is associated with a second lenticule of the plurality of lenticules, and the second lenticule is adjacent to the first lenticule.
Claim 7. The lighting device according to claim 1, wherein the opaque portion of a first lenticule of the plurality of lenticules is configured to block the incident light from a set of light sources associated with a second lenticule of the plurality of lenticules, and the second lenticule is adjacent to the first lenticule of the plurality of lenticules.


Claim 5. The lighting device according to claim 1, wherein each lenticule of the plurality of lenticules is associated with a respective set of light sources of the plurality of light sources.
Claim 2. The lighting device according to claim 1, wherein each lenticule of the plurality of lenticules is associated with a respective set of light sources of the plurality of the light sources.


Claim 6. The lighting device according to claim 1, wherein a radiation direction of the lenticular lens is at an inclination from a front direction of the lighting device.
Claim 3. The lighting device according to claim 1, wherein a radiation direction of the lenticular lens is at an inclination from a front direction of the lighting device.


Claim 7. The lighting device according to claim 1, wherein the lenticular lens has respective emission angles for different directions of the plurality of light sources.
Claim 4. The lighting device according to claim 1, wherein the lenticular lens has respective emission angles for different directions of the plurality of light sources.


Claim 8. The lighting device according to claim 1, wherein a gap is between two adjacent lenticules of the plurality of lenticules.
Claim 8. The lighting device according to claim 1, wherein a gap is between two adjacent lenticules of the plurality of lenticules.


Claim 9. A lenticular lens, comprising:
Claim 10. A lenticular lens, comprising:
a plurality of lenticules, wherein each lenticule of the plurality of lenticules comprises a cylindrical portion and a convex lens on an upper surface of the cylindrical portion,
a plurality of lenticules, 
lens has a convex surface that faces away from a plurality of light sources, a side surface of the cylindrical portion comprises an opaque portion, 
wherein a side surface of each lenticule of the plurality of lenticules includes an opaque portion, the opaque portion of a first lenticule of the plurality of lenticules is configured to block incident light from a set of light sources associated with a second lenticule of the plurality of lenticules,

the second lenticule is adjacent to the first lenticule of the plurality of lenticules,
the convex surface of the convex lens of a specific lenticule of the plurality of lenticules is deviated a center of the specific lenticule, and 
an upper surface of each lenticule is a convex surface, the convex surface of a specific lenticule of the plurality of lenticules is asymmetric with respect to a center of the specific lenticule,
each lenticule of the plurality of lenticules is configured to control light emitted from a corresponding set of light sources of the plurality of light sources.
each lenticule of the plurality of lenticules is configured to control light emitted from a corresponding set of light sources of a plurality of light sources, and the emitted light is controlled based on a height of a lenticule of the plurality of lenticules, a curvature of the lenticule, and a refractive index of a material of the lenticule.


Claim 11. The lenticular lens according to claim 9, wherein the opaque portion of a first lenticule of the plurality of lenticules is configured to block light incident on the lenticular lens from a specific set of light sources of the plurality of light sources, the specific set of light sources is associated with a second lenticule of the plurality of lenticules, and the second lenticule is adjacent to the first lenticule.
Claim 7. The lighting device according to claim 1, wherein the opaque portion of a first lenticule of the plurality of lenticules is configured to block the incident light from a set of light sources associated with a second lenticule of the plurality of lenticules, and the second lenticule is adjacent to the first lenticule of the plurality of lenticules.


	The claims of the instant application include the feature of the cylindrical and convex portion which are missing from the claims of the issued parent. However, lenticular sheets having convex lenses disposed at the end cylinders. 

    PNG
    media_image1.png
    436
    462
    media_image1.png
    Greyscale

Killian (Figure 2)

Further, Killian is almost two decades before the US filing of the instant invention. It would have been obvious to form the lenses of the issued parent as cylinders with convex emission surfaces in order to shape the resulting distribution.

Allowable Subject Matter
Claims 1, 2, 4-9, and 11 would be allowable upon timely filing of a Terminal Disclaimer. 
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/Examiner, Art Unit 2875      


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875